UNITED STATES OF AMERICA
                        MERIT SYSTEMS PROTECTION BOARD


     JEROME PATTERSON,                               DOCKET NUMBER
                  Appellant,                         AT-0842-15-0587-I-1

                  v.

     OFFICE OF PERSONNEL                             DATE: March 2, 2016
       MANAGEMENT,
                   Agency.



             THIS FINAL ORDER IS NONPRECEDENTIAL 1

           Jerome Patterson, Montgomery, Alabama, pro se.

           Kristine Prentice, Washington, D.C., for the agency.


                                           BEFORE

                              Susan Tsui Grundmann, Chairman
                                 Mark A. Robbins, Member


                                       FINAL ORDER

¶1         The appellant has filed a petition for review of the initial decision, which
     affirmed the final decision of the Office of Personnel Management (OPM) finding
     that he was ineligible to receive annuity benefits under the Federal Employees’
     Retirement System (FERS). Generally, we grant petitions such as this one only


     1
        A nonprecedential order is one that the Board has determined does not add
     significantly to the body of MSPB case law. Parties may cite nonprecedential orders,
     but such orders have no precedential value; the Board and administrative judges are not
     required to follow or distinguish them in any future decisions. In contrast, a
     precedential decision issued as an Opinion and Order has been identified by the Board
     as significantly contributing to the Board’s case law. See 5 C.F.R. § 1201.117(c).
                                                                                       2

     when: the initial decision contains erroneous findings of material fact; the initial
     decision is based on an erroneous interpretation of statute or regulation or the
     erroneous application of the law to the facts of the case; the administrative
     judge’s rulings during either the course of the appeal or the initial decision were
     not consistent with required procedures or involved an abuse of discretion, and
     the resulting error affected the outcome of the case; or new and material evidence
     or legal argument is available that, despite the petitioner’s due diligence, was not
     available when the record closed. See title 5 of the Code of Federal Regulations,
     section 1201.115 (5 C.F.R. § 1201.115). After fully considering the filings in this
     appeal, and based on the following points and authorities, we conclude that the
     petitioner has not established any basis under section 1201.115 for granting the
     petition for review. Therefore, we DENY the petition for review and AFFIRM
     the initial decision, which is now the Board’s final decision.             5 C.F.R.
     § 1201.113(b).
¶2        The appellant filed this appeal from a final decision issued by OPM, which
     found him ineligible for a FERS annuity because he had received a refund of the
     retirement contributions he made as an employee of the U.S. Postal Service.
     Initial Appeal File (IAF), Tab 1 at 4, 8-9. OPM also found that he was ineligible
     to make a redeposit of the refund he had received. Id. at 8. Because he did not
     request a hearing, the administrative judge decided the appeal on the written
     record and affirmed OPM’s decision. IAF, Tab 13, Initial Decision (ID) at 1, 5.
¶3        On review, the appellant argues that the administrative judge abused his
     discretion by accepting a late-filed pleading from the agency, where the agency
     did not request an enlargement of time in which to file.       Petition for Review
     (PFR) File, Tab 1 at 5; see IAF, Tab 2 at 6, Tab 6, Tab 8 at 5. We find no abuse
     of discretion.   An administrative judge has wide discretion to control the
     proceedings before him, to receive relevant evidence, and to ensure that the
     record on significant issues is fully developed. Tisdell v. Department of the Air
     Force, 94 M.S.P.R. 44, ¶ 13 (2003).           In exercising such discretion, an
                                                                                           3

     administrative judge may accept late-filed submissions that contribute to the
     development of the record. See, e.g., Henry v. U.S. Postal Service, 100 M.S.P.R.
     399, ¶ 7 (2005), overruled on other grounds by Fernandez v. Department of
     Justice, 105 M.S.P.R. 443 (2007). And, our reviewing court would be unlikely to
     set aside our exercise of discretion to waive a regulatory time limit. 2 It is also
     difficult to see how consideration of the documents upon which OPM’s decision
     was based harmed the appellant.
¶4         In any event, the administrative judge decided the appeal correctly. The
     appellant resigned from the U.S. Postal Service and applied for a refund of his
     retirement contributions on March 16, 1996. IAF, Tab 6 at 5. Shortly thereafter,
     he received a refund representing his net contribution of $1,369.23, after
     deduction of a Government claim.        Id. at 12-14, 17.     A refund of retirement
     contributions will void all annuity rights based on the service for which the
     refund is made, unless the employee redeposits the contributions while serving in
     a subsequent Federal position subject to the retirement system. Cf. Harper v.
     Office of Personnel Management, 116 M.S.P.R. 309, ¶ 7 (2011) (finding that an
     employee who received a refund of retirement contributions pursuant to 5 U.S.C.
     § 8342 may be allowed credit for prior service only if “[w]hile subsequently
     reemployed in a covered position” he redeposits the amount received, with
     interest) (citing Sanchez v. Office of Personnel Management, 47 M.S.P.R. 343,
     346-47 (1991)). Although the appellant submitted documentation with his close
     of record submission indicating he was employed as a civilian for approximately
     10 months with the Department of the Air Force subsequent to receiving the
     refund, he has not shown that he redeposited the refunded contributions with



     2
       See Rowe v. Merit Systems Protection Board, 802 F.2d 434 (Fed. Cir. 1986) (“Our
     review of Board cases in which timeliness is at issue is limited to whether the Board’s
     decision not to waive the regulatory time limit was arbitrary, an abuse of discretion or
     otherwise not in accordance with the law.”) (emphasis added).
                                                                                      4

     interest during that period of employment. IAF, Tab 12 at 4-7. Likewise, there is
     no evidence that he is currently a Federal employee in a covered position.
¶5         In obtaining the refund, the appellant was required to submit Standard Form
     3106, Application for Refund of Retirement Deductions. IAF, Tab 6 at 21.       The
     form specifically warns that the receipt of a refund “result[s] in permanent
     forfeiture of any retirement rights that are based on the periods of service which
     the refund covers . . . .”         Id.; see Conway v. Office of Personnel
     Management, 59 M.S.P.R. 405, 410 (1993). The appellant alleges that he saw the
     warning language on the form but that Postal Service officials told him that the
     warning did not apply to him because of his prior discharge from the military via
     the Temporary Disability Retired List.      He also alleges that Postal Service
     officials required him to withdraw his retirement contributions. IAF, Tab 2 at 4,
     Tab 4 at 6-7, Tab 11 at 1. Even if an individual’s loss of benefits is based upon
     his reliance on the mistaken advice of a Government official, however, the
     Government may still deny those benefits not permitted by law. Office of
     Personnel Management v. Richmond, 496 U.S. 414, 416, 434 (1990); see
     Youngblood v. Office of Personnel Management, 108 M.S.P.R. 278, ¶ 13 (2008).
¶6         The appellant argued that he should be allowed to make a redeposit now.
     IAF, Tab 8 at 5. Nevertheless, he has failed to show that he was in any way
     mentally incompetent when he applied for and received the refund.              See
     Yarbrough v. Office of Personnel Management, 770 F.2d 1056, 1060 (Fed. Cir.
     1985) (discussing that an individual may avoid the rule that receipt of a refund of
     retirement contributions voids annuity rights if he was mentally incompetent at
     the time he applied for and received the refund). Accordingly, we affirm OPM’s
     final decision.
                                                                                    5

                NOTICE TO THE APPELLANT REGARDING
                   YOUR FURTHER REVIEW RIGHTS
      You have the right to request review of this final decision by the U.S.
Court of Appeals for the Federal Circuit. You must submit your request to the
court at the following address:
                          United States Court of Appeals
                              for the Federal Circuit
                            717 Madison Place, N.W.
                             Washington, DC 20439

      The court must receive your request for review no later than 60 calendar
days after the date of this order.      See 5 U.S.C. § 7703(b)(1)(A) (as rev. eff.
Dec. 27, 2012). If you choose to file, be very careful to file on time. The court
has held that normally it does not have the authority to waive this statutory
deadline and that filings that do not comply with the deadline must be dismissed.
See Pinat v. Office of Personnel Management, 931 F.2d 1544 (Fed. Cir. 1991).
      If you need further information about your right to appeal this decision to
court, you should refer to the Federal law that gives you this right. It is found in
title 5 of the United States Code, section 7703 (5 U.S.C. § 7703) (as rev. eff.
Dec. 27, 2012).     You may read this law as well as other sections of the
United States Code, at our website, http://www.mspb.gov/appeals/uscode.htm.
Additional        information      is         available      at    the         court’s
website, www.cafc.uscourts.gov. Of particular relevance is the court’s “Guide
for Pro Se Petitioners and Appellants,” which is contained within the
court’s Rules of Practice, and Forms 5, 6, and 11.
      If you are interested in securing pro bono representation for an appeal to the
U.S. Court of Appeals for the Federal Circuit, you may visit our website
at   http://www.mspb.gov/probono        for    information   regarding   pro     bono
representation for Merit Systems Protection Board appellants before the Federal
Circuit.                                                                          The
                                                                                  6

Merit Systems Protection Board neither endorses the services provided by any
attorney nor warrants that any attorney will accept representation in a given case.




FOR THE BOARD:                            ______________________________
                                          William D. Spencer
                                          Clerk of the Board
Washington, D.C.